Case 1:20-cv-01083-JTN-PJG ECF No. 34, PageID.930 Filed 11/19/20 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN

 DONALD J. TRUMP FOR PRESIDENT, INC.,
 MATTHEW, SEELY, ALEXANDRA SEELY,
 PHILIP O’HALLORAN, ERIC OSTERGREN,
 MARIAN SHERIDAN, MERCEDES WIRSING,                         No. 1:20-cv-01083
 and CAMERON TARSA,
                                                            Judge Janet T. Neff
                 Plaintiffs,

   v.

 JOCELYN BENSON, in her official Capacity as
 Michigan Secretary of State, MICHIGAN BOARD
 OF STATE CANVASSERS, WAYNE COUNTY,
 MICHIGAN, and WAYNE COUNTY BOARD OF
 COUNTY CANVASSERS,

                 Defendants,

 and

 DEMOCRATIC NATIONAL COMMITTEE,
 MICHIGAN DEMOCRATIC PARTY, CITY OF
 DETROIT, THE MICHIGAN STATE
 CONFERENCE NAACP, WENDELL ANTHONY,
 YVONNE WHITE, and ANDRE WILKES,

                 Intervenor-Defendants.

                         CITY OF DETROIT’S MOTION TO STRIKE

        The City of Detroit (the “City”) respectfully submits this Motion to Strike from the Record

the affidavits submitted with Plaintiffs’ Notice of Voluntary Dismissal filed by Plaintiffs on

November 19, 2020, ECF No. 33, as well as the immaterial, impertinent and false language in the

Notice itself.

        The Notice falsely claims that the Wayne County Board of Canvassers “met and declined

to certify the results of the presidential election.” In fact, as has been reported publicly, the Wayne



                                                  1
Case 1:20-cv-01083-JTN-PJG ECF No. 34, PageID.931 Filed 11/19/20 Page 2 of 4




County Board of Canvassers voted to certify the election results, and there is no legal mechanism

for that action to be rescinded by affidavits.

       Fed. R. Civ. P. 41(a)(1)(A) allows Donald J. Trump for President, Inc. and the other

Plaintiffs to voluntarily dismiss their claims, but it does not allow them to use a Notice of Dismissal

to spread disinformation.

       This Court has the inherent authority to manage its own docket and strike documents,

including non-pleadings, from the record. See, e.g., Am. Civil Liberties Union of Kentucky v.

McCreary Cty., Ky., 607 F.3d 439 (6th Cir. 2010); Reed v. Rhodes, 179 F.3d 453 (6th Cir. 1999);

Martinez v. United States, 865 F.3d 842 (6th Cir. 2017).

       Moreover, Fed. R. Civ. P. 11 gives the Court the authority to strike materials from the

record as a sanction. The Rule holds that when an attorney submits a document to the Court, the

attorney is certifying, among other things, that to the best of their “knowledge, information, and

belief, formed after an inquiry reasonable under the circumstances” the document is not being

presented for any improper purpose, and is supported by evidence. Plaintiffs’ claims in this lawsuit

clearly did not satisfy Rule 11. The affidavits and the impertinent text in the Notice were submitted

for an improper purpose: to make a gratuitous, public statement about their purported reason for

voluntary dismissal, before the Court could reject their baseless claims of election fraud.

       On November 19, 2020, the City sought concurrence in the relief requested in this Motion.

Concurrence was not obtained.

 November 19, 2020                               Respectfully submitted,

                                                 FINK BRESSACK

                                                 By:    /s/ David H. Fink
                                                 David H. Fink (P28235)
                                                 Darryl Bressack (P67820)
                                                 Nathan J. Fink (P75185)



                                                   2
Case 1:20-cv-01083-JTN-PJG ECF No. 34, PageID.932 Filed 11/19/20 Page 3 of 4




                                   Attorneys for City of Detroit
                                   38500 Woodward Ave., Ste. 350
                                   Bloomfield Hills, MI 48304
                                   Tel: (248) 971-2500
                                   dfink@finkbressack.com
                                   dbressack@finkbressack.com
                                   nfink@finkbressack.com


                                   CITY OF DETROIT
                                   LAW DEPARTMENT
                                   Lawrence T. Garcia (P54890)
                                   Charles N. Raimi (P29746)
                                   James D. Noseda (P52563)
                                   Attorneys for City of Detroit
                                   2 Woodward Ave., 5th Floor
                                   Detroit, MI 48226
                                   Tel: (313) 237-5037
                                   garcial@detroitmi.goc
                                   raimic@detroitmi.gov
                                   nosej@detroitmi.gov




                                     3
Case 1:20-cv-01083-JTN-PJG ECF No. 34, PageID.933 Filed 11/19/20 Page 4 of 4




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 19, 2020, I electronically filed the foregoing

document with the Clerk of the Court using the ECF system, which will send notification of such

filing to all attorneys of record registered for electronic filing.


                                                        FINK BRESSACK

                                                By:     /s/ Nathan J. Fink
                                                        Nathan J. Fink (P75185)
                                                        38500 Woodward Ave., Ste. 350
                                                        Bloomfield Hills, MI 48304
                                                        Tel.: (248) 971-2500
                                                        nfink@finkbressack.com




                                                    4
